Case 1:18-cv-00317-JB-N Document 223 Filed 07/07/20 Page 1 of 25                     PageID #: 2640




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA

     WILLIAM HEATH HORNADY,                           )
     CHRISTOPHER MILLER, TAKENDRIC                    )
     STEWART, and COLIN HARTERY                       )
     Individually and on behalf of all others         )
     similarly situated who have opted to             )   CASE NO.: 18-cv- 317-JB-N
     participate in this action,                      )
                                                      )
                  Plaintiffs,                         )
                                                      )
           v.                                         )
                                                      )
                                                      )
     OUTOKUMPU STAINLESS USA, LLC,                    )
                                                      )
                  Defendant.

     ________________________________

       THIRD AMENDED COMPLAINT (INDIVIDUAL AND COLLECTIVE ACTION)


          Plaintiffs William Heath Hornady, Christopher Miller, Colin Hartery and Takendric

 Stewart bring this action against Defendant Outokumpu Stainless USA, LLC (“Defendant”)

 individually and on behalf of all others similarly situated.1 Plaintiffs seek for themselves and all

 others similarly situated relief under the Fair Labor Standards Act of 1938 (“FLSA”), 29 U.S.C.

 §§ 201, et seq. and/or the common law of Alabama for the claims described herein.




 1
   As of the date this Third Amended Complaint is filed the additional Plaintiffs who have filed
 their Consent forms and not withdrawn them are listed in the final numbered paragraph of this
 Third Amended Complaint. They are all collectively referred to herein as “Plaintiffs.” Included
 in that listing are names of six individuals who Defendant has informally claimed were not
 employed during the relevant period. All of those six people were identified by Defendant in its
 verified list of hourly non-exempt employees employed since July 30, 2015. Defendant has
 declined to produce any documentation to support its contention that they were not employed, but
 it is acknowledged by Plaintiffs that any entitlement to damages depends on employment after July
 30, 2015.


                                                  1
Case 1:18-cv-00317-JB-N Document 223 Filed 07/07/20 Page 2 of 25                   PageID #: 2641




                                 JURISDICTION AND VENUE

        1.      This Court has jurisdiction over Plaintiff’s FLSA claims pursuant to 29 U.S.C. §§

 201, et seq. and 28 U.S.C. § 1331, and supplemental jurisdiction over state law claims pursuant to

 28 U.S.C. § 1367 because the state law claims derive from a common nucleus of operative facts

 as the claims under the FLSA.

        2.      Venue is this Court is proper pursuant to 28 U.S.C. § 1391(b).

                                            PARTIES

        3.      The Plaintiffs are all individuals who are or were employed by Defendant at

 Defendant’s facility in Mobile County, Alabama.

        4.      William Heath Hornady resides in Baldwin County, Alabama. Christopher Miller

 resides in Mobile County, Alabama. Takendric Stewart resided in Mobile County, Alabama at the

 time the Complaint was filed, but now resides in McKinney, Texas. Colin Hartery resides in

 Mobile County, Alabama.

        5.      Defendant Outokumpu Stainless USA, LLC is a corporate entity registered to do

 business in Alabama.    Defendant is subject to personal jurisdiction in the State of Alabama for

 purposes of this Lawsuit.

        6.      At all material times to this action, Defendant has been an enterprise engaged in

 commerce or in the production of goods for commerce as defined by § 203(s)(1) of the FLSA.

        7.      Defendant is an interstate company whose employees are engaged in interstate

 commerce and whose employees handle and/or work on goods that moved in and/or were produced

 in commerce.




                                                 2
Case 1:18-cv-00317-JB-N Document 223 Filed 07/07/20 Page 3 of 25                    PageID #: 2642




        8.      Defendant is an employer covered by the record-keeping, minimum wage, and

 overtime mandates of the FLSA.

        9.      The Plaintiffs performed work for Defendant in Mobile County, Alabama as

 “employees” of Defendant as defined by § 203(e)(1) of the FLSA. All the factual allegations set

 out herein pertain to practices of Defendant at its Mobile County, Alabama facility. All references

 to “employees” refer to non-exempt, hourly manufacturing employees at Defendant’s Mobile

 County, Alabama facility.

                                              FACTS

        10.     Plaintiff William Heath Hornady was employed by Defendant as a First Operator

 at its facility located in Calvert, Alabama at all relevant times through June 30, 2018. Plaintiff

 Christopher Miller was employed by Defendant as a First Operator at all relevant times through

 July 12, 2018. Plaintiff Takendric Stewart was employed by Defendant as an Operator at all

 relevant times through July 19, 2018. Plaintiff Colin Hartery was employed by Defendant as an

 Electrician at all relevant times through May 31, 2018.

        11.     Prior to May 6, 2018 (including the entirety of 2015 – 2017), Defendant’s

 timekeeping and/or pay systems would automatically round recorded time when an employee

 clocked in before a scheduled shift to the scheduled start time up to a maximum of 30 minutes.

 Employees who clocked in even 1 minute after the scheduled start of a shift were assigned

 “occurrences” which were tallied and could lead to discipline and termination. If employees

 clocked out even 1 minute before the scheduled end of shift, they were also assigned “occurrences”

 which were tallied and could lead to discipline and termination. When employees clocked out

 between 1 and 14 minutes after the scheduled end of shift, the time worked was automatically

 rounded down to the scheduled end of shift. Employees who clocked out more than 15 minutes




                                                 3
Case 1:18-cv-00317-JB-N Document 223 Filed 07/07/20 Page 4 of 25                     PageID #: 2643




 after the scheduled end of shift without obtaining approval were also given “occurrences” that

 could lead to discipline or termination. This was the Defendant’s practice for at least a 3 year

 period preceding May 6, 2018.

        12.     After May 6, 2018 Defendant’s timekeeping and/or pay systems would

 automatically round recorded time when an employee clocked in before a scheduled shift to the

 scheduled start time up to a maximum of 7 minutes. After May 6, 2018 Defendant’s timekeeping

 and/or pay systems would automatically round recorded time when an employee clocked out after

 the scheduled end time of a shift to the scheduled end time up to a maximum of 7 minutes.

 Defendant instructed Plaintiffs that they were not to clock in more than 7 minutes before the

 scheduled start of shift. “Occurrences” are assigned when Plaintiffs clock in even 1 minute after

 the scheduled start of a shift, or 1 minute before the scheduled conclusion of a shift. Defendant

 instructed its employees not to clock out more than 7 minutes after the scheduled end of shift, and

 employees who clock out more than 7 minutes after the scheduled end of shift without supervisor

 authorization are given an “occurrence.”

        12.1    Defendant’s Team Member Handbook as of August, 2018 states that employees

 who clock in more than 7 minutes before the scheduled start of a shift, or more than 7 minutes

 after the scheduled end of a shift “are subject to discipline up to and including termination of

 employment for the unapproved time.”

        13.     Under Defendant’s timekeeping practices until May 6, 2018, for example, if any

 Plaintiff or similarly situated employee clocked in at 5:31 p.m. for a scheduled shift at 6:00 p.m.,

 the employee was not paid for time worked until 6:00 p.m. unless Defendant’s supervisory

 personnel manually over-rode the automated rounding by Defendant’s timekeeping and/or pay

 system.




                                                  4
Case 1:18-cv-00317-JB-N Document 223 Filed 07/07/20 Page 5 of 25                    PageID #: 2644




         14.     Under Defendant’s timekeeping practices after May 6, 2018 if, for example, if any

 Plaintiff or similarly situated employee clocked in at 5:54 p.m. for a scheduled shift at 6:00 p.m.

 the employee was not paid for time worked until 6:00 p.m. unless Defendant’s supervisory

 personnel manually over-rode the automated rounding by Defendant’s timekeeping and/or pay

 system.

         15.     Defendant’s stated reason for its change in practices effective May 6, 2018 was to

 “align our timekeeping with Department of Labor regulations.”

         16.     Since at least 2009, the regulations promulgated pursuant to the FLSA allowed

 “rounding” of time to the nearest quarter hour. The regulations only allow for rounding time

 “down” to result in 7 minutes of unpaid work. The regulations also only allow for “rounding”

 time down if time would also be rounded “up” under an arrangement that “averages out so that the

 employees are fully compensated for the time they actually worked.” 29 CFR § 785.48(b)

         16.1    Defendant assumes employees work from the time the employee clocks in until the

 employee clocks out. Defendant’s designated representative to testify about time and pay has

 stated this is correct.

         16.2    Defendant’s time records show the exact time employees clock in and out.

         16.3    Arriving employees “make relief,” which means they coordinate the status of their

 work with departing employees before each shift. Defendant does not do anything to keep track

 of when arriving employees make relief. Defendant’s designated representative to testify about

 time and pay methodology for hourly, non-exempt employees states “only clock punches are taken

 into consideration” for pay purposes.

         16.4    Employees cannot clock out and leave before the scheduled end of their shift

 without receiving points towards termination.




                                                 5
Case 1:18-cv-00317-JB-N Document 223 Filed 07/07/20 Page 6 of 25                       PageID #: 2645




         16.5     At all times since June, 2015 Defendant’s rounding arrangements averaged out so

 that Plaintiffs were not fully compensated for the time they actually worked.

         17.      Defendant also failed to pay Plaintiffs, and similarly situated employees, for all of

 the rounded down overtime they worked each workweek. Instead, Defendant would pay Plaintiffs

 and similarly situated employees “regular” pay for some of the overtime hours and shifts they

 worked during a week. As an illustration employees who (after rounding down) were recorded as

 working 60 hours over five shifts in one week of the two week pay period designated by Defendant,

 and (after rounding down) were recorded as working 24 hours over two shifts in the other week of

 the two week pay period designated by Defendant, would typically be paid for 8 hours at overtime

 rates rather than 20 hours. These payment practices were standardized for Defendant’s employees.

         18.      Each week for which overtime pay obligations are based upon 29 U.S.C. § 207(a)

 stands alone and entitlement to overtime pay for a particular work week cannot be calculated based

 on averaging, or aggregating, hours worked in any other week for hourly non-exempt employees

 such as the Plaintiffs and similarly situated employees. At all relevant times since June, 2015

 Defendant was aware that 29 CFR § 778.104 provides:

               The Act takes a single workweek as its standard and does not permit
               averaging of hours over 2 or more weeks. Thus, if an employee works 30
               hours one week and 50 hours the next, he must receive overtime
               compensation for the overtime hours worked beyond the applicable
               maximum in the second week, even though the average number of hours
               worked in the 2 weeks is 40. This is true regardless of whether the employee
               works on a standard or swing-shift schedule and regardless of whether he is
               paid on a daily, weekly, biweekly, monthly or other basis. The rule is also
               applicable to pieceworkers and employees paid on a commission basis. It is
               therefore necessary to determine the hours worked and the compensation
               earned by pieceworkers and commission employees on a weekly basis.

         18.1     At all times since June, 2015 Defendant was aware that 29 CFR § 778.105 provides

 that:




                                                    6
Case 1:18-cv-00317-JB-N Document 223 Filed 07/07/20 Page 7 of 25                  PageID #: 2646




            An employee's workweek is a fixed and regularly recurring period of 168
            hours - seven consecutive 24-hour periods. It need not coincide with the
            calendar week but may begin on any day and at any hour of the day. For
            purposes of computing pay due under the Fair Labor Standards Act, a single
            workweek may be established for a plant or other establishment as a whole
            or different workweeks may be established for different employees or
            groups of employees. Once the beginning time of an employee's workweek
            is established, it remains fixed regardless of the schedule of hours worked
            by him. The beginning of the workweek may be changed if the change is
            intended to be permanent and is not designed to evade the overtime
            requirements of the Act. The proper method of computing overtime pay in
            a period in which a change in the time of commencement of the workweek
            is made, is discussed in §§ 778.301 and 778.302.
        18.2    Through and until the designated pay period ending Sunday January 27, 2019

 Defendant identified in the Defendant’s computer system that was used and viewable by

 Defendant’s payroll personnel “Pay Period Beginning Dates” that were Mondays, and “Pay Period

 Ending Dates” that were Sundays on all “Pay Summaries.”

        18.3   In reaction to the allegations presented in this civil action, Defendant’s Senior

 Payroll Specialist, Melissa Pledger, changed the Pay Period Beginning and Ending dates in

 Defendant’s computer system so that beginning January 27, 2019 in Defendant’s computer system

 that is used and viewable by its payroll personnel the “Pay Period Beginning Dates” are Sundays,

 and “Pay Period Ending Dates” are Saturdays on all “Pay Summaries.”

        18.4   The business payroll data records Defendant maintained in its ordinary course of

 business for every two week pay period from 2015 until January 27, 2019 identified work weeks

 beginning Mondays and ending Sundays. Since January 27, 2019 Defendant’s business payroll

 data records maintained in the ordinary course of business identified workweeks beginning Sunday

 and ending Saturday.




                                                7
Case 1:18-cv-00317-JB-N Document 223 Filed 07/07/20 Page 8 of 25                 PageID #: 2647




        18.5   The Earnings Statements employees received from Defendant have the same

 Ending Dates as the Pay Summaries Defendant’s payroll personnel use and view in Defendant’s

 computer systems. Those Earning Statements do not contain a Beginning Date.

        18.6   From June, 2015 – January 27, 2019 Defendant did not pay employees for overtime

 in excess of 40 hours a week based on time worked for the fixed, recurring 168 hour period of

 Mondays – Sundays.

        18.7   Since January 27, 2019, Defendant has not paid employees for overtime in excess

 of 40 hours a week based on time worked for the fixed, recurring 168 hour period of Sundays –

 Saturdays.

        18.8   Since June, 2015 Defendant has not paid its employees for overtime in excess of

 40 hours a week based on any fixed, recurring 168 hour weekly period. For any individual

 employee, Defendant calculates the approved time to be paid for so that the time any employee is

 paid for any single shift is not allocated between different pay periods no matter what time the

 employee started working or stopped working.

        18.9   As examples, an hourly non-exempt employee who clocks in at 7:00 p.m. or a

 Saturday during 2017, and clocked out at 7:00 a.m. on Sunday would be paid by Defendant for the

 hour worked Sunday 6:00 a.m. – 7:00 a.m. as pay for a different pay period than a different

 employee who clocked in the same Sunday at 6:00 a.m. and clocked out Sunday at 6:00 p.m. The

 two employees would work the same hour, and Defendant paid them as if they worked that same

 hour in two different workweeks. Defendant combines all the time associated with an employee’s

 shift regardless of when a shift begins or ends. All time for any particular shift worked by any

 particular employee is included in a single pay period for that particular employee. Defendant’s

 designated representative to testify about time and pay methodology for non-exempt hourly




                                                8
Case 1:18-cv-00317-JB-N Document 223 Filed 07/07/20 Page 9 of 25                     PageID #: 2648




 employees states that OTK does not track time for purposes of calculating pay based on any 168

 hour period and that pay is driven by the shift start time and day and not by the day of the week

 and time the employee works.

        18.10 Each employee had an hourly rate of pay that generally applied to work performed

 from 6:00 a.m. – 6:00 p.m. For time worked between 6:00 p.m. and 6:00 a.m. an additional $.50

 an hour premium was added to the rate of pay.

        18.11 Each employee’s rate of pay was subject to temporary increases at “step up rates”

 depending on specific job assignments.

        18.12 “Step-up pay rates” are paid to employees who perform work at a higher level

 position than their usual position, and are paid at a higher pay rate.

        18.13 Step-up pay rates are not identified on Earning Statements provided to Employees.

 Step-up pay rates are recorded in Defendant’s electronic “time cards.”

        18.14 Defendant’s designated representative to testify about time and pay methodology

 for non-exempt, hourly employees states that on a monthly basis Defendant, though its Payroll

 Services provider, recalculates overtime pay due. This calculation process is referred to as “truing

 up” or, once completed, “trued up.” That designated representative states that in the first payment

 made to Plaintiffs during the following month, any additional amounts of overtime pay Defendant

 has calculated were due to be paid for previous pay periods are included.

        18.15 As an example, an employee who worked July 29, 2018 – August 25, 2018 who

 was determined by Defendant to be entitled to additional pay for overtime from the “truing up”

 process would receive that additional amount September 14, 2018 but the Earning Statement itself

 accompanying that September 14, 2018 payment would contain no information about how much

 the trued up payment was, for how many hours, or at what rate or pay. If the same employee




                                                   9
Case 1:18-cv-00317-JB-N Document 223 Filed 07/07/20 Page 10 of 25                      PageID #: 2649




  received a bonus at the end of October, 2018 for the results of work during September, 2018 the

  amount of the bonus was, in part, based on pay the employee earned from July 29, 2018 – August

  25, 2018 that resulted in a “trued up” payment during September, 2018.

         18.16 Defendant’s designated representative to testify about time and pay methodology

  for non-exempt, hourly employees states that the Earning Statements provided to employees do

  not identify the amount of “trued up” payments.

         18.17 On a regular and recurring basis, the Earnings Statements employees receive and

  the Pay Summary data records Defendant maintains inaccurately document overtime rates of pay.

  Neither the Earnings Statements nor the Pay Summary data records identify “step up rates” of pay.

  All Pay Summary data records and Earning Statements for payments which include “trued up”

  amounts inaccurately state the hours employees work for which employees are paid, and

  inaccurately state hourly rates of pay.

         18.18 At all times since June, 2015 Defendant has been an employer which is required,

  pursuant to 29 CFR § 516.2 (a) to maintain and preserve for each employee information and data

  identifying the regular hourly rate of pay for any workweek in which overtime compensation is

  due, and the basis of pay by indicating monetary amounts paid on a per hour, per day, per week,

  or other basis and the total wages paid for each pay period. Neither the Earnings Statements nor

  the Pay Summary records identify amounts paid pursuant to “true up calculations” or the basis for

  such amounts.

         18.19 Any “trued up” payments to employee attributable to overtime pay are payments

  which Defendant previously failed to pay to employees on a timely basis as required by the FLSA.

         19.      Before clocking in, the Plaintiffs and similarly situated employees were required to

  be dressed to perform work, including wearing a hard hat, boots and ear protection. Typically, the




                                                   10
Case 1:18-cv-00317-JB-N Document 223 Filed 07/07/20 Page 11 of 25                     PageID #: 2650




  scheduled start time of an employee’s shift was the same as the scheduled end time of the shift of

  another employee who was being relieved. Each Plaintiff and all similarly situated employees

  arriving for shifts were required by Defendant to coordinate work progress with employee being

  relieved from the prior shift. This required either that the arriving employee perform work before

  the scheduled start of a shift, or that the departing employee perform work after the scheduled end

  of shift, or both. Each Plaintiff and all similarly situated employees would routinely perform work

  tasks before and after the scheduled shift times, while having clocked in, for which they were not

  paid by Defendant. Coordinating work progress with the employee working the prior/scheduled

  shift was required by Defendant and was an integral part of the performance of job duties by each

  Plaintiff and all similarly situated employees, and the required coordination between employees

  was for the direct benefit of Defendant.

         20.     As examples:

         (a) Plaintiff William Heath Hornady: In the 14 day, two week, pay period designated by

  Defendant ending February 25, 2018, Plaintiff Hornady clocked in and out as follows:

                                               Clock In               Clock Out

                  Monday        2/12/18        5:44 p.m.              6:05 a.m.

                  Tuesday       2/13/18        5:42 p.m.              6:02 a.m.

                  Wednesday 2/14/18            5:38 p.m.              6:01 a.m.

                  Thursday      2/15/18        5:37 p.m.              6:00 a.m.

                  Friday        2/16/18        -                      -

                  Saturday      2/17/18        -                      -

                  Sunday        2/18/18        -                      -

                  Monday        2/19/18        5:32 a.m.              6:00 p.m.




                                                   11
Case 1:18-cv-00317-JB-N Document 223 Filed 07/07/20 Page 12 of 25                     PageID #: 2651




                   Tuesday      2/20/18        5:38 a.m.             6:00 p.m.

                   Wednesday 2/21/18           5:45 a.m.             6:00 p.m.

                   Thursday     2/22/18        -                     -

                   Friday       2/23/18        5:35 a.m.             6:00 p.m.

                   Saturday     2/24/18        5:37 a.m.             6:00 p.m.

                   Sunday       2/25/18        5:38 a.m.             6:00 p.m.


  During this period, Plaintiff Hornady should have been paid for 49 hours and 28 minutes the first

  week, including overtime pay at 1.5 times a regular hourly rate for 1 hour and 28 minutes, and he

  should have been paid for 74 hours and 15 minutes the second week, including overtime pay at a

  1.5 times a regular hourly rate for 34 hour and 15 minutes. He was paid for less.

          (b) Plaintiff Christopher Miller: In the 7 day work week designated by Defendant from

  August 14, 2017 - August 20, 2017, Plaintiff Miller clocked in and out as follows:

                                               Clock In              Clock Out

                   Monday       8/14/17        5:47 a.m.             6:00 p.m.

                   Tuesday      8/15/17        5:49 a.m.             6:00 p.m.

                   Wednesday 8/16/17           -                     -

                   Thursday     8/17/17        5:47 a.m.             6:00 p.m.

                   Friday       8/18/17        5:45 a.m.             6:00 p.m.

                   Saturday     8/19/17        5:53 a.m.             6:00 p.m.

                   Sunday       8/20/17        5:52 a.m.             6:00 p.m.

  During this period, Plaintiff Miller should have been paid for at least 73 hours and 7 minutes,

  including overtime pay at a 1.5 times a regular hourly rate for 33 hours and 7 minutes. He was

  paid for less.



                                                   12
Case 1:18-cv-00317-JB-N Document 223 Filed 07/07/20 Page 13 of 25                    PageID #: 2652




          (c) Plaintiff Takendric Stewart: In the 7 day work week designated by Defendant from

  October 23, 2017 – October 29, 2017, Plaintiff Stewart clocked in and out as follows:

                                               Clock In              Clock Out

                  Monday        10/23/17       5:44 p.m.             6:00 a.m.

                  Tuesday       10/24/17       5:53 p.m.             6:01 a.m.

                  Wednesday 10/25/17           -                     -

                  Thursday      10/26/17       -                     -

                  Friday        10/27/17       5:44 p.m.             6:06 a.m.

                  Saturday      10/28/17       5:50 p.m.             6:04 a.m.

                  Sunday        10/29/17       5:56 p.m.             12:00 a.m.

  During this period, Plaintiff Stewart should have been paid for 55 hours and 14 minutes, including

  overtime pay at a 1.5 times a regular hourly rate for 15 hours and 14 minutes. He was paid for

  less.

          (d)    Plaintiff Colin Hartery: In the 7 day workweek designated by Defendant from

  February 12, 2018 – February 18, 2018 Plaintiff Hartery clocked in and out as follows:

                                               Clock In              Clock Out

                 Monday         02/12/2018     5:43 p.m.             6:00 a.m.

                 Tuesday        02/13/2018     5:42 p.m.             6:00 a.m.

                 Wednesday      02/14/2018     -                     -

                 Thursday       02/15/2018     -                     -

                 Friday         02/16/2018     5:40 p.m.             6:00 a.m.

                 Saturday       02/17/2018     5:47 p.m.             6:00 a.m.

                 Sunday         02/18/2018     5:38 p.m.             12:00 a.m.




                                                   13
Case 1:18-cv-00317-JB-N Document 223 Filed 07/07/20 Page 14 of 25                       PageID #: 2653




  During this week, Plaintiff Hartery should have been paid for 55 hours and 30 minutes including

  overtime pay at 1.5 times the regular rate for 15 hours and 30 minutes. He was paid for less.

          21.     Almost every month Defendant paid each Plaintiff and all similarly situated

  employees a bonus. The amount of the bonus was not included in the regular hourly rate from

  which the overtime pay rates were calculated. The bonus payments are not any of the types of

  payments excluded in 29 U.S.C. § 207(e)

          21.1.   The criteria for the amounts of bonuses are set in advance. When the criteria are

  changed, they are changed prospectively not retroactively. Collectively, those criteria calculated

  based on results over a calendar month dictate whether all employees receive the same percentage

  bonuses of up to 25%.

          21.2.   After a month ends the various criteria are individually accounted for. Defendant

  typically has all the information it needs to calculate bonuses by the 15th of the month after the

  end of the month on which the bonus is earned.

          21.3.   All the bonus criteria are quantified based on calendar monthly results for the entire

  facility.

          21.4.   The bonus earned is stated as a percentage. The percentage is applied to the gross

  amount of pay received by the employee during the calendar month (not counting other monthly

  bonuses). The Plaintiffs are paid every 2 weeks. Paydays are Fridays. The percentage is not

  applied to the gross amount of pay the employee earned during the calendar month.

          21.5.   The calendar month that a bonus is earned is never the same time period as the 4

  weeks (or sometimes 6 weeks) of previously received pay that the bonus percentage is applied to.

  The bonus paid at the end of a month (based on criteria for the prior month) is always applied to




                                                   14
Case 1:18-cv-00317-JB-N Document 223 Filed 07/07/20 Page 15 of 25                       PageID #: 2654




  earnings from part of the month for which the criteria were considered, and also part of the month

  before that.

         22.     Each Plaintiff and all similarly situated employees should have been paid at least

  the minimum cash wage for all time recorded by Defendant after clocking in until clocking out

  during weeks that he worked less than 40 hours.

         23.     Each Plaintiff and all similarly situated employees should have been paid for hours

  worked in excess of 40 hours in a single week at time and a half a regular hourly rate which

  included the monthly bonus payment.

         24.     Each Plaintiff and all similarly situated employees should have been paid time and

  a half the regular hourly rate for all time recorded by Defendant after clocking in and until clocking

  out which exceeded 40 hours in a single week.

         24.1    All payments at time and a half the regular hourly rate (not including adjustments

  for bonuses) were due to be paid during the pay period that included the time worked and should

  not have been delayed until “trued up” calculations were later performed.

         24.2    The delayed “trued up” payments may not be credited by Defendant against

  employee entitlement to overtime pay during workweeks after the “trued up” workweek payments

  were earned.

         25.     At all times pertinent to the claims asserted herein, and specifically from 2015 to

  the present, the Defendant’s practices and procedures ensued that Plaintiffs and all similarly

  situated employees were not, on average, fully compensated for time they actually worked. On a

  daily, weekly, monthly and annual basis the Defendant’s “rounding” arrangement averaged out so

  that Plaintiffs and all similarly situated employees were paid for less time than they actually

  worked as quantified by the times clocked in and out. As a concise example to illustrate the alleged




                                                   15
Case 1:18-cv-00317-JB-N Document 223 Filed 07/07/20 Page 16 of 25                        PageID #: 2655




  practices of Defendant and their effect on Plaintiffs and similarly situated employees, from January

  6, 2018 – May 24, 2018 Plaintiff Hornady had time rounded for every single shift he worked so

  that he was paid for less time than he was clocked in and working, and there was never a shift that

  his time was rounded by Defendant so that he was paid for even a minute that he was not clocked

  in. This is an example which is illustrative of Plaintiff Hornady’s entire employment period with

  Defendant and is similar to the experiences of the other Plaintiffs and all similarly situated

  employees who were undercompensated for the time they actually worked throughout 2015 –

  present.     All the named Plaintiffs, and all similarly situated employees, were subject to

  substantially similar discrepancies that resulted in, on average, systematic undercompensation.

         26.      Defendant’s failure to pay each Plaintiff and all other similarly situated employees

  the compensation, including overtime pay, to which they were entitled under the FLSA as alleged

  herein was willful, intentional, unreasonable, and not in good faith.

                             COLLECTIVE ACTION ALLEGATIONS

         27       The Plaintiffs repeat and reallege all of the preceding paragraphs of this Third

  Amended Complaint as if fully set forth herein.

         28       Plaintiffs bring this action individually and on behalf of all other similarly situated

  employees, former and present, who worked for Defendant at its facility in Calvert, Alabama who

  were paid on an hourly basis and who were/are affected by Defendant’s acts, omissions,

  timekeeping and wage payment practices described in this Amended Complaint (“The

  Collective”).

         29       Plaintiffs bring this collective action to recover compensation owned by Defendant

  to Plaintiff and members of the Collective for all time worked as reflected in the time records of

  Defendant.




                                                    16
Case 1:18-cv-00317-JB-N Document 223 Filed 07/07/20 Page 17 of 25                     PageID #: 2656




         30      Plaintiffs bring these claims for relief as a collective action. The Collective has

  been defined as:

                  (a)   “All hourly-paid employees of Outokumpu Stainless USA, LLC in

                  manufacturing positions in Calvert, Alabama since July 30, 2015” by Order

                  dated May 30, 2019.

         31      This action is properly brought as a collective action because the Plaintiffs and all

  Collective members are similarly situated in that they were all subject to the common policies and

  practices described herein.

                                            COUNT I
                          (Individual Claims for Violations of the FLSA)

         32.     All preceding allegations are incorporated as though fully set forth herein.

         33.     Each Plaintiff is an employee fully entitled to the FLSA’s protections.

         34.     Defendant is an employer covered by the FLSA.

         35.     The FLSA entitles employees to minimum hourly compensation of $7.25 for hours

  worked under 40 in a week. 29 U.S.C. § 206(b).

         36.     The FLSA entitles employees to pay at 1.5 times the employee’s regular hourly rate

  for hours worked in excess of 40 hours a week. 29 U.S.C. § 207(a).

         37.     By failing to pay each Plaintiff for all time each Plaintiff was clocked in, and

  working and/or available to work prior to, or after Defendant violated the FLSA’s minimum wage

  mandates and overtime pay mandates.

         38.     By failing to pay overtime at 1.5 times an hourly rate that included monthly bonus

  payments, Defendant violated the FLSA’s overtime pay mandate.

         39.     By failing to pay overtime at 1.5 times the regular hourly rate for all hours worked

  in excess of 40 hours in a work week, Defendant violated the FLSA’s overtime pay mandate.



                                                  17
Case 1:18-cv-00317-JB-N Document 223 Filed 07/07/20 Page 18 of 25                     PageID #: 2657




         39.1    By failing to pay overtime pay on the regular payment date and, instead, paying

  some overtime pay on later dates as part of “trued up” amounts, Defendant violated 29 U.S.C. §

  206(b) and 29 CFR § 778.106. Each Plaintiff is entitled to damages in an equal amount of the late

  “trued up” payments.

         40.     In violating the FLSA, Defendant acted willfully and with reckless disregard of

  clearly applicable FLSA provisions.

         40.1    Each Plaintiff is entitled to recover for unpaid time, unpaid overtime compensation,

  liquidated damages, reasonable attorney’s fees and costs.

                                             COUNT II
                                 (Alternative Common Law Claims)

         41.     All preceding allegations are incorporated as though fully set forth herein.

         42.     To the extent that it may be determined that the FLSA does not provide a cause of

  action for Plaintiffs to recover wages for time they were clocked in and available to work, during

  weeks in which they worked less than 40 hours, in the alternative all Plaintiffs claim they are

  entitled to recover from Defendant for the value of the time they worked, but were not paid for,

  under common law theories of quantum merit and/or unjust enrichment. All Plaintiffs seek to

  recover wages for all uncompensated work performed up to 40 hours per week, as opposed to

  overtime work.

         43.     All Plaintiffs reported to work, clocked in, and were available to work and/or

  working as directed by Defendant and for the benefit of Defendant, but received no compensation

  for that part of their time and work which was “rounded” down.

         44.     All Plaintiffs performed work which enabled Defendant to produce goods which

  Defendant sold to generate revenue, but Plaintiffs were not paid for their work. Defendant knew

  that all Plaintiffs performed work between clocking in and clocking out, for which they were not



                                                  18
Case 1:18-cv-00317-JB-N Document 223 Filed 07/07/20 Page 19 of 25                        PageID #: 2658




  compensated by Defendant. Defendant elected to accept the benefits of Plaintiffs’ uncompensated

  work.

          45.    Defendant was unjustly enriched at all the Plaintiffs’ expense.

          46.    All Plaintiffs are entitled to recover damages as calculated by the amount of time

  they were clocked in, but not paid for, at the hourly rate they were paid for other work performed

  in the same week.

          46.1   Plaintiffs, and all similarly situated employees who consent to join in this civil

  action may assert these state law claims as a Collective, or in the alternative each of their state law

  claims is properly joined herein pursuant to Fed. R. Civ. P. 18 and 20.

                                           COUNT III
       (Collective Action Claim for Violations of the FLSA, Monetary and Injunctive Relief)

          47.    All preceding allegations are incorporated as though fully set forth herein.

          48.    Defendants failed to pay Plaintiffs and all other similarly situated employees in the

  Collective proper overtime compensation for hours worked in excess of 40 in a work week, and

  failed to pay Plaintiffs and all other similarly situated employees in the Collective proper

  compensation for all hours worked.

          49.    Defendant failed to pay Plaintiffs and all other similarly situated employees in the

  Collective overtime at a rate of 1.5 times a regular hourly rate inclusive of bonus payments.

          49.1   The “trued up” payments made to Plaintiffs and all other similarly situated

  employees in the Collective were overtime payments that were not timely paid in violation of 29

  U.S.C. § 206(b) and 29 CFR § 778.106.

          50.    All opt-in Plaintiffs who are employees in the Collective are entitled to recover for

  unpaid time, unpaid or underpaid overtime compensation, liquidated damages, damages in an

  equal amount to the late “trued up” overtime payments, reasonable attorney’s fees and costs.



                                                    19
Case 1:18-cv-00317-JB-N Document 223 Filed 07/07/20 Page 20 of 25                          PageID #: 2659




          50.1    Plaintiffs and all other similarly situated employees in the Collective are entitled to

  injunctive relief, specifically:

                  a. That Defendant calculate entitlement to pay on the basis of time worked during

                      a fixed, recurring, 168 hour workweek, and be enjoined from calculating

                      entitlement to pay on any other basis.

                  b. That Defendant cease the automated time-rounding procedures which result in

                      employees, on average, being paid for less time than they are working and/or

                      suffered to work.

                  c. That Defendant cease excluding from the regular pay rates upon which overtime

                      pay is calculated the percentage incentive bonuses which are earned during time

                      periods that do not coincide with the prior pay periods to which the percentage

                      bonus is applied.

                  d. That Defendant cease its practice of paying employees for some overtime pay

                      on a belated basis, after the regular payments for the same workweeks have

                      been made, without doubling the amount of all such belated payments.

                  e. That Defendant maintain accurate time and pay records as required by the

                      FLSA.

                                          PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs respectfully requests that this Court grant the following relief:

          A.      Final certification of this action as a collective action on behalf of the Plaintiffs and

  the Collective they represent of all similarly situated members of the opt-in Collective with

  equitable tolling of the statute of limitations for all opt-in members of the Collective preserving

  their claims for the alleged acts and omissions since July 30, 2015.




                                                     20
Case 1:18-cv-00317-JB-N Document 223 Filed 07/07/20 Page 21 of 25                      PageID #: 2660




         B.      A declaratory judgment that Defendant’s wage practices alleged herein violate the

  FLSA, 29 U.S.C. § 201 et seq, and attendant regulations at 29 C.F.R. § 516 et seq.

         C.      An order directing Defendant, at its own expense, to investigate and account for the

  number of hours actually worked by Plaintiffs and all Collective members for each workweek, and

  the hourly rates for each hour worked, the amount(s) paid for overtime for each workweek, and

  the rates of overtime pay.

         D.      Judgment for damages under the FLSA for unpaid wages for time worked by

  Plaintiffs and all Collective members during weeks in which they worked less than 40 hours, or

  alternatively for damages under state common law.

         E.      Judgment for damages for all unpaid and/or underpaid and/or late paid overtime

  compensation under the FLSA 29 U.S.C. § 201 et seq. and attendant regulations at 29 C.F.R. §

  516 et seq.

         F.      Judgment for liquidated damages pursuant to FLSA 29 U.S.C. § 201 eq seq. and

  attendant regulations at 29 C.F.R. § 516 et seq. in an amount equal to all compensation owed to

  Plaintiffs and all Collective members under the FLSA for unpaid, underpaid, or late paid

  compensation during the applicable statutory period.

         G.      Judgment for any and all civil penalties to which Plaintiffs and all Collective

  members may be entitled.

         H.      An order directing Defendant to pay Plaintiffs and all Collective members

  reasonable attorneys’ fees and all costs connected with this action.

         I.      Judgment for any and all compensatory damages to which Plaintiffs and all

  Collective members may be entitled under applicable law along with any recoverable pre-

  judgment interest.




                                                  21
Case 1:18-cv-00317-JB-N Document 223 Filed 07/07/20 Page 22 of 25                      PageID #: 2661




            J.    Certification of the collective.

            K.    Such other and further relief as to this Court may deem necessary, just and proper.

            L.    Permanent Injunctive Relief as described in paragraphs 50.1(a) – 50.1(e) inclusive

  herein.

                                       CURRENT PLAINTIFFS

            51.   The current Plaintiffs, including those who are parties to consolidated civil actions

  are:

  Adams, Rosa M.                       Braggs, DeMarcus                   Dixon, Alleyia
  Ainsworth, Richard L.                Bramble, Alexandria                Doggett, Eric
  Alexander, Melinda S.                Branscum, Robert                   Donaldson, Sadrick
  Allen, Christopher L.                Briscoe, Thomas A.                 Dunn, Casey
  Allen, III, Garner E.                Brooks, Jr., Redius Wayne          Dunn, Michael R.
  Amundson, Joseph R.                  Brown, Jerel                       Easterbrook, Caleb T.
  Anderson, Kelly                      Brown, Kenneth                     Edmonds, Gregory J.
  Arnold, Jeffrey S.                   Bryant, Jr., Donnice               Emrick, Trenton S.
  Austin, Bishop                       Burrell, Patrick                   Erwin, Ellen E.
  Averette, Brandon                    Butters, Derek                     Evans, James
  Averette, Chase G.                   Byrd, Phillip T.                   Everett, James
  Averette, Cory                       Byrd, Jr., Robert D.               Evers, Charles B.
  Bailey, Dave Shawn                   Byrd.Jr., Dennis R.                Evers, Daniel
  Baker, Jonathan                      Cain, James                        Fairchild, Larry
  Banks, Johnnie                       Campbell, Adarryl                  Faulk, Derek B.
  Barnes, Timothy                      Carnley, Jr., Franklin E.          Fleming, Jr., Bryan S.
  Barnett, Michael B.                  Carpenter, Justin S.               Flowers, John R.
  Bass, James L.                       Carpenter, Quintin J.              Foster, Charlie
  Bates, Timothy O.                    Chapman, Floretta D.               Franklin, Taurus
  Batson, Raymond                      Chapman, Timothy                   Fraticelli, Jose
  Beason, Jeremy                       Clark, Vidal A.                    Freeman, Brandon P.
  Beckham, Larosa                      Clarke, III, John M.               Freeney, Frank D.
  Belcher, Emily D.                    Clausell, Napoleon A.              Gallatin, Lance G.
  Bennett, Nathen D.                   Coleman, Daniel T.                 Ganey, Forrest C.
  Betts, Clifton                       Coleman, Katherine                 Gates, William Keith
  Bishop, Douglas W.                   Collins, Blake                     Gatlin, Brent M.
  Blair, Shirley A.                    Coston, Renada                     Godwin, Andrew L.
  Bloebaum, Christopher M.             Crane, Clayton A.                  Goodman, Charles Stephen
  Boyd, Amy J.                         Curry, Jr., Thomas J.              Graham, Thomas
  Boyd, Steven                         Davis, Robert C.                   Green, Corey B.
  Boyette, Jeremy R.                   Deas, III, Ivy                     Green, Glenn
  Boykin, Isiah                        Dew, Trawick D.                    Grice, Carin L.



                                                     22
Case 1:18-cv-00317-JB-N Document 223 Filed 07/07/20 Page 23 of 25    PageID #: 2662




  Grice, Robert Jason        Lankford, Phillip           Perez, Jr., Joe D.
  Gross, Perry               Lapp, Kyle J.               Petty, Kenneth F.
  Gustaf, Steven M.          Lee, James T.               Phelps, Vernon R.
  Hall, Nicholas             Lett, Anthony T.            Phillips, Ronald C.
  Hardy, III, Matthew        Long, Robert B.             Phillips, William Joseph
  Harris, Jerry L.           Lord, John E.               Pollard, Jerry
  Harris, Kenneth            Lott, Aubrey                Porter, Jacob
  Hartery, Colin             Love, Andre                 Pruett, John P.
  Hartley, Jerry B.          Lowe, Domonic               Reach, Charles E.
  Havens, Dustin             Madoris, Randall E.         Redding, Jeff
  Helton, Brett D.           Marks, Josephine            Reed, Jr., Jerry
  Helveston, Pelly           Marshall, Cedric            Reed, Sr., Jerry
  Henderson, Andrew J.       Marshall, Cedric Antonio    Reese, Latorsia
  Hill, David                Marshall, Fredrick          Rivers, Korey S.
  Hornady, William Austin    Marshall, Ronald            Rocker, John
  Hornady, William Heath     Martin, Jimmy L.            Rodgers, Marcus D.
  Howze, Daric               McClain, III, Arthur        Rogers, Anissa L.
  Hubbard, John              McGraw, John David          Rogers, Harold J.
  Hudson, Wilson T.          McNeil, Antonio             Rone, Wesley A.
  Hunt, Reginald D.          Meinhardt, II, Lawrence     Rouss, Stephen G.
  Hyde, Thomas               M.                          Rutledge, Ronnie A.
  Jackson, Lemuel            Middleton, Daniel           Sawyer, Bill E.
  Jackson, Matthew M.        Miller, Christopher J.      Scott, Darrell
  Jackson, Jr., Major E.     Miller, Seth M.             Seals, Kenneth
  January, Martez            Miller, Tyris T.            Sherrer, III, John F.
  Jenkins, Shirley A.        Mitchell, Damon L.          Showers, Michael F.
  Jerkins, Ronald P.         Mitchell, Tyrone            Simmons, Brandon
  Jerkins, William           Moak, Josh                  Sliwinski, Charles T.
  Johnson, Timothy I.        Montgomery, Mark            Smith, Brian S.
  Johnson, Yolanda           Moore, Anthony              Smith, David O.
  Johnston, Austin           Moore, Brian                Smith, Thomas
  Jones, James H.            Moore, Colundus B.          Spencer, Sophia
  Jones, Jerry E.            Moore, Laurice              Stadmire, Shonda
  Jones, Rodney E.           Moore, Phillip              Stallworth, Kenneth
  Jones, Steven D.           Murphy, John L.             Starling, Connie M.
  Jones, William             Nations, Matthew            Steve, Carpenter
  Jordan, Craig L.           Neely, Reginald             Stewart, Franklin E.
  Jordan, Jr., George L.     Newton, Vernon              Stewart, Michael R.
  Joyce, James B.            Norris, Cody D.             Stewart, Paul M.
  Keenum, Weston B.          Odom, Raymond D.            Stewart, Takendric
  Kelly, Joel Craig          Olive, Jimmy D.             Stinson, Jerry
  Kemp, George P.            Oliver, Victor T.           Stoker, J.J.
  Key, Robert                Overton, Johnny L.          Stokes, Martin
  Knapp, Gaven L.            Owens, Gregory B.           Sutton, Sr., William G.
  Knight, Mark E.            Patterson, Clarence         Taylor, Lee M.
  Langley, Jeremy W.         Peoples, John               Thomas, Richard D.



                                        23
Case 1:18-cv-00317-JB-N Document 223 Filed 07/07/20 Page 24 of 25                   PageID #: 2663




  Thompson, Carlie                  Welch, Derek                       Williams, Jr., Rufus
  Thornton, Cody J.                 Whigham, Stony B.                  Williamson, Jr, George B.
  Todd, Cheryl                      Wicker, William J.                 Wilson, Harold
  Tucker, Jason                     Wiggins, Jamie T.                  Wilson, Lafette
  Tucker, Jr., Benny L.             Wiley, Ginger                      Wilson, Michael C.
  Turner, James L.                  Wilkerson, David                   Wilson, Timothy C.
  Turton, Ashley                    Wilkes, Johnny D.                  Wingate, Wesley P.
  Vaughn, Kourtney                  Wilkinson, Richard A.              Witherington, Johnnie
  Voiles, Randy                     Williams, Anthony                  Witherspoon, Midarius Y.
  Walker, Sharon D.                 Williams, Bradley                  Wolfe, Christian W.
  Wallace, Steven                   Williams, David Todd               Womack, Orenthal J.
  Ware, Kody R.                     Williams, Eric F.                  Woodard, Andre
  Washington, Marvin                Williams, Gregory L.               Yancy, Barry
  Waters, Luke                      Williams, Kendall                  York, James
  Watson, Jamlus                    Williams, Michael L.               York, Michael R.
  Weaver, Kendall                   Williams, Myron                    Zirlott, Jonathon W.
  Webb, Jerald B.                   Williams, Neil W.
  Welch, Collin                     Williams, Jr., Carl O.


                               DEMAND FOR TRIAL BY JURY

         Plaintiffs demand trial by jury on all questions of fact raised in the Amended Complaint.


                                       Respectfully submitted,

                                       HOLSTON, VAUGHAN & ROSENTHAL, LLC.

                                       By: /s/ Ian D. Rosenthal
                                       Ian D. Rosenthal – ROSEI6905
                                       Attorney for Plaintiffs
                                       P.O. Box 195
                                       Mobile, AL 36601
                                       (251) 432-8883 (office)
                                       (251) 432-8884 (fax)
                                       Patrick H. Sims – SIMSP8145
                                       Attorney for Plaintiffs
                                       P.O. Box 7112
                                       Mobile, AL 36670
                                       (251) 725-1316 (office)
                                       Email: patrick@simslawfirm.net




                                                 24
Case 1:18-cv-00317-JB-N Document 223 Filed 07/07/20 Page 25 of 25                  PageID #: 2664




                                 CERTIFICATE OF SERVICE

          I hereby certify that I have on this the 7th day of July, 2020, electronically filed the
  foregoing with the Clerk of the Court using the CM/ECF system which will send notification of
  such filing to the following:

                                     Jennifer F. Swain, Esq.
                                  LITTLER MENDELSON, P.C.
                                 420 20th Street North, Suite 2300
                                Birmingham, Alabama 35203-3204

                                     Gavin S. Appleby, Esq.
                                       Sinead Daly, Esq.
                                 LITTLER MENDELSON, P.C.
                              3344 Peachtree Road, N.E., Suite 1500
                                       Atlanta, GA 30326


                                              /s/ Ian D. Rosenthal
                                              OF COUNSEL




                                                25
